Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 15, 2015

The Court of Appeals hereby passes the following order:

A16D0007. JAY GOREE v. NAJARIAN CAPITAL, LLC.

         Jay Goree filed this application for discretionary appeal from an order entered
by the DeKalb County Magistrate Court in this dispossessory action. “The only
avenue of appeal available from [a] magistrate court judgment is provided by OCGA
§ 15-10-41 (b) (1), which allows for a de novo appeal to the state or superior court.”
Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). In other words, a party
aggrieved by a magistrate court ruling must first seek review in the state or superior
court.
         The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby TRANSFERRED
to DeKalb County State Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              09/15/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.